Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 1 of 14 PageID 60




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

ANTHONY GRAVES,

                   Plaintiff,

v.                                               Case No. 3:20-cv-1098-BJD-MCR

JACKSONVILLE SHERIFF’S OFFICE,

                 Defendant.
_____________________________________

                                      ORDER

                                     I. Status

      Plaintiff is one of multiple inmates separately proceeding pro se on a

“notice of intent to file a civil law suit claim against the Jacksonville Sheriff

Department” (Doc. 3; Notice of Intent). Plaintiff initiated this action in the

Fourth Judicial Circuit in and for Duval County, Florida, and the Office of

General Counsel, on behalf of the City, removed it to this Court because

Plaintiff alleges constitutional violations. See Notice of Removal (Doc. 1).1




      1 Over twenty cases were removed to this Court based on the identical notice
of intent to sue. Aside from cases dismissed for a failure to prosecute, the following
cases were removed based on the same notice of intent to sue: Case Nos. 3:20-cv-1093-
BJD-JBT; 3:20-cv-01095-BJD-PDB; 3:20-cv-01096-BJD-MCR; 3:20-cv-01097-BJD-
MCR; 3:20-cv-01098-BJD-MCR; 3:20-cv-01100-BJD-JBT; 3:20-cv-01101-BJD-JRK;
3:20-cv-01102-BJD-MCR; 3:20-cv-01104-BJD-MCR; 3:20-cv-01105-BJD-MCR; 3:20-
cv-01220-BJD-JRK; and 3:21-cv-00196-BJD-PDB.
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 2 of 14 PageID 61




      In the notice of intent to sue,2 which is identical in style and verbiage to

those filed by over twenty other inmates, Plaintiff asserts the Jacksonville

Sheriff’s Office (JSO) is failing to protect inmates from contracting COVID-19

by transferring inmates to and from the jail despite a quarantine mandate in

effect at the time, housing “exposed inmates” with “unexposed inmates,” and

refusing to reduce the inmate population despite the fact that social distancing

protocols cannot be achieved. See Notice of Intent at 1-2. In the complaint,

Plaintiff does not allege he contracted the virus or sustained any injuries. Id.

As relief, Plaintiff seeks “[t]o be compensated financially and for the [JSO] to

show accountability.” Id. at 3.

                              II. Motion & Response

      Before the Court is Defendant’s motion to dismiss (Doc. 5; Motion), to

which Plaintiff has responded (Doc. 11; Pl. Resp.). Defendant argues Plaintiff

fails to state a plausible claim under the Eighth and Fourteenth Amendments,3




      2 Despite that Plaintiff titles the document a “notice of intent” to file a suit, the
parties refer to it as a “complaint.” For consistency, the Court will use the same
nomenclature, though the Court notes that if Plaintiff had initiated the action in this
Court, his filing would have been summarily dismissed.
      3 “Pretrial detainees, who are not protected by the Eighth Amendment, can
bring the same claims under the Fourteenth Amendment.” Danley v. Allen, 540 F.3d
1298, 1306 (11th Cir. 2008), overruled in part on other grounds as recognized
by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). As such, Eighth Amendment
decisional law applies to cases involving pretrial detainees. Id. (quoting Bozeman v.
Orum, 422 F.3d 1265, 1271 (11th Cir. 2005)). See also Goodman v. Kimbrough, 718
                                          2
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 3 of 14 PageID 62




does not allege having exhausted his administrative remedies, and, to the

extent he states a claim, is barred from recovering compensatory damages

because he does not allege having suffered a physical injury.4 See generally

Motion.

      In response, Plaintiff complains he is not skilled in the law, and the

evidence he needs to substantiate his allegations is “inside the [JSO] video

footage [and] daily logs,” which he cannot access. See Pl. Resp. at 2, 4. He says

he is being forced to “breathe in close quarters with other inmates which makes

social distancing impossible for him,” and suggests he should be released

pending his trial.5 Id. at 7-8. Plaintiff seeks permission to amend his complaint

because “there are other defendants who were not added,” and he was

“unaware that his original complaint does not state a cause of action.” Id. at 5-

6. Plaintiff’s response to the motion to dismiss is nearly identical to the


F.3d 1325, 1331 n.1 (11th Cir. 2013) (“[T]he standards under the Fourteenth
Amendment are identical to those under the Eighth.”).
      4  Defendant also suggests the Court can exercise its authority to dismiss this
action under 28 U.S.C. § 1915(e)(2). See Motion at 3. The Court is unable to exercise
its authority under § 1915(e)(2) because that provision applies to “[p]roceedings in
forma pauperis.” Plaintiff is not proceeding in this Court as a pauper; Defendant paid
the filing fee. See Imperato v. Navigators Ins. Co., 681 F. App’x 743, 745 (11th Cir.
2017) (reversing the district court’s dismissal of the complaint under § 1915(e)
because the plaintiff was not proceeding as a pauper).
      5  The Court takes judicial notice that Plaintiff’s criminal action is scheduled
for a pretrial conference on April 19, 2021. The most recent trial date was continued
at Plaintiff’s request. See Duval County Clerk of Courts website, available at
https://core.duvalclerk.com (last visited Apr. 7, 2021).
                                          3
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 4 of 14 PageID 63




responses submitted by almost all of the other inmates who are proceeding on

the same notice of intent to sue. However, unlike the other inmates, Plaintiff

asserts he “tested positive for the COVID virus.” Id. at 2.6

                              III. Motion Standard

      Under the Federal Rules of Civil Procedure (Rule(s)), a party may move

to dismiss a complaint for a plaintiff’s “failure to state a claim upon which relief

may be granted.” See Fed. R. Civ. P. 12(b)(6). In ruling on such a motion, the

court must accept the plaintiff’s allegations as true, liberally construing those

by a plaintiff proceeding pro se, but the Court need not accept as true legal

conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Though detailed

factual allegations are not required, Rule 8(a) demands “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. A plaintiff

should allege enough facts “to raise a reasonable expectation that discovery

will reveal evidence” supporting the plaintiff’s claims. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007).

                                   IV. Analysis

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “a person”

acting under the color of state law deprived him of a right secured under the


      6 Like the inmates who submitted a nearly identical response to the City’s
motion to dismiss, Plaintiff also contends he brought his “medical conditions” to the
attention of the trial judge as grounds to reduce his bond amount. See Pl. Resp. at 8.
                                          4
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 5 of 14 PageID 64




United States Constitution or federal law. See 42 U.S.C. § 1983. When a

plaintiff attempts to sue an entity, as opposed to an individual person, the law

of the state in which the district court sits determines whether the entity has

the capacity to be sued under § 1983. See Dean v. Barber, 951 F.2d 1210, 1214-

15 (11th Cir. 1992) (stating that certain subdivisions of local or county

governments, such as sheriff’s departments and police departments, generally

are not legal entities subject to suit).

      In Florida, a sheriff’s office or jail facility is not a legal entity subject to

suit under § 1983. See Faulkner v. Monroe Cnty. Sheriff’s Dep’t, 523 F. App’x

696, 701 (11th Cir. 2013) (affirming dismissal of a civil rights action against

the Monroe County Sheriff’s Office). See also Herrera v. Rambosk, No. 2:17-cv-

472-FtM-29MRM, 2019 WL 1254772, at *4 (M.D. Fla. Mar. 19, 2019)

(dismissing the Collier County Jail under § 1915(e)(2)(B)(ii)); Monroe v.

Charlotte Cnty. Jail, No. 2:15-cv-729-FtM-99MRM, 2015 WL 7777521, at *2

(M.D. Fla. Dec. 3, 2015) (“A correctional facility or [a] jail is not a proper

defendant in a case brought under 42 U.S.C. § 1983.” (citing Chapter 30,

Florida Statutes)).

      Because Plaintiff has named as the sole Defendant an entity not

amenable to suit under § 1983, he fails to state a plausible claim for relief.

Even if Plaintiff had named a plausible defendant, his claim for compensatory


                                           5
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 6 of 14 PageID 65




relief would fail under the Prison Litigation Reform Act (PLRA) because he

alleges having suffered no physical injury.7 See 42 U.S.C. § 1997e(e) (“No

Federal civil action may be brought by a prisoner confined in a jail, prison, or

other correctional facility, for mental or emotional injury suffered while in

custody without a prior showing of physical injury.”). At most, Plaintiff

expresses having feared contracting COVID-19. See Notice of Intent at 2.

These emotional injuries alone cannot sustain an action for compensatory

damages under § 1983. See 42 U.S.C. § 1997e(e).

      Defendant moves the Court to dismiss the action with prejudice. See

Motion at 1, 7. In response, Plaintiff requests permission to amend his

complaint. See Pl. Resp. at 5-6. Generally, a pro se plaintiff should be provided

at least one opportunity to amend his complaint “[w]here it appears a more

carefully drafted complaint might state a claim upon which relief can be

granted.” Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (emphasis added),

overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541,

542 (11th Cir. 2002) (en banc). However, if amendment would be futile, such

as where a plaintiff can “prove no set of facts” that would entitle him to relief,

id., the Court may dismiss the case with prejudice, Cockrell v. Sparks, 510 F.3d




      7 Even if Plaintiff contracted COVID-19, it appears he did so after he (and the
other inmates) filed the complaint.
                                         6
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 7 of 14 PageID 66




1307, 1310 (11th Cir. 2007) (“Leave to amend a complaint is futile when the

complaint as amended would still be properly dismissed or be immediately

subject to summary judgment for the defendant.”).

      While not addressing it directly, Defendant implicitly suggests an

amendment would be futile because Plaintiff does not allege having exhausted

his administrative remedies and does not assert “a valid claim against the

City.” See Motion at 3, 5-6. If Plaintiff failed to exhaust his administrative

remedies as required under the PLRA, granting him an opportunity to amend

indeed would be futile. See 42 U.S.C. § 1997e(a) (“No action shall be brought

with respect to prison conditions . . . until such administrative remedies as are

available are exhausted.”). However, Plaintiff has no obligation to “specially

plead or demonstrate exhaustion in [his] complaint[].” Jones v. Bock, 549 U.S.

199, 211 (2007). Rather, “failure to exhaust is an affirmative defense.” Id.

Defendant provides no proof to demonstrate Plaintiff failed to exhaust his

administrative remedies. As such, that argument fails.

      It is true that Plaintiff does not currently state a valid claim because he

names an entity not amenable to suit, does not allege having suffered a

physical injury (in his complaint), and alleges no facts permitting the

reasonable inference his constitutional rights were infringed. Plaintiff only

generally complains the conditions at the jail were unsafe when he initiated


                                       7
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 8 of 14 PageID 67




this action, suggesting prison officials were negligent. The Eleventh Circuit

has emphasized that “deliberate indifference is not a constitutionalized version

of common-law negligence.” Swain v. Junior, 961 F.3d 1276, 1287 (11th Cir.

2020). Thus, the inability to control the spread of a contagious, deadly virus

inside a jail does not necessarily establish jail officials were deliberately

indifferent to a risk of harm if they took reasonable actions to address the risk,

“even if the harm ultimately [was] not averted.” Id. at 1298-88. Additionally,

Plaintiff suggests it is impossible for inmates to achieve social distancing

because of the high jail population. See Pl. Resp. at 6. “Failing to do the

‘impossible’ doesn’t evince indifference, let alone deliberate indifference.”

Swain, 961 F.3d at 1287. This is true even if Plaintiff contracted the virus as

he contends in his response. Id.

      Though Plaintiff fails to state a plausible claim for relief in his complaint,

the Court cannot conclude that it would be futile for him to submit a new

complaint because in his response, Plaintiff contends jail officials prohibited

inmates from possessing personal protective equipment, “such as face masks,

gloves, and hand sanitizer.” See Pl. Resp. at 7. Accepting these allegations as

true, Plaintiff might be able to state a plausible constitutional claim, assuming

he names a proper defendant and can demonstrate a constitutional violation

caused him to suffer a physical injury. Cf. Swain, 961 F.3d at 1288-89


                                         8
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 9 of 14 PageID 68




(suggesting a jail’s failure to implement reasonable, practical safety

precautions to protect its inmate population from COVID-19 could, under some

circumstances, amount to deliberate indifference, even if such allegations may

not justify entry of injunctive relief or guarantee ultimate success).

      That said, and despite Plaintiff’s request to amend his complaint, the

Court finds this case should be dismissed without prejudice subject to

Plaintiff’s right to initiate a new case, either in this Court (for the violation of

his constitutional rights) or in state court (for simple negligence), if he believes

he has a cognizable claim for relief against a plausible defendant, based on an

actual injury that he suffered.

      A district court should freely grant a motion to amend a complaint. Fed.

R. Civ. P. 15(a)(2). However, “[a] motion for leave to amend should either set

forth the substance of the proposed amendment or attach a copy of the

proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999).

While Plaintiff requests in his response that he be permitted to amend, he

provides neither a motion to amend nor a proposed amended complaint that

“set[s] forth the substance of the proposed amendment.” See id. at 1279. He

simply says he wants to add unnamed defendants and, because he is a layman

unskilled in the law, he was unaware that his original complaint failed to state

a plausible constitutional claim. See Pl. Resp. at 5-6. He offers no suggestion


                                         9
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 10 of 14 PageID 69




as to how he will cure the deficiencies.

      If Plaintiff seeks to amend his complaint to name as a defendant the

Sheriff or the City, such a claim would fail because a § 1983 action may not be

premised on a theory of supervisory liability or respondeat superior. Cottone

v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003), abrogated in part on other

grounds by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). Absent allegations

of a supervisor’s personal participation, or otherwise demonstrating a causal

connection between a supervisor’s actions and the alleged constitutional

deprivation, “supervisory officials are not liable under § 1983 for the

unconstitutional acts of their subordinates.” Id. (internal quotation marks and

citation omitted).

      Moreover, Plaintiff fails to allege any individual at JSO violated his

constitutional rights. As such, there can be no basis upon which to hold a

supervisor liable. After all, “[t]here can be no policy-based liability or

supervisory liability when there is no underlying constitutional violation.”

Knight through Kerr v. Miami-Dade Cnty., 856 F.3d 795, 821 (11th Cir. 2017)

(citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)).

      That Plaintiff’s complaint and response to the motion to dismiss are

virtually identical to those submitted by numerous other inmates undercuts




                                       10
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 11 of 14 PageID 70




an argument that officials were deliberately indifferent to his health or safety.8

See, e.g., Goodman v. Kimbrough, 718 F.3d 1325, 1332-33 (11th Cir. 2013)

(holding two jail guards’ failure to conduct required cell checks and head counts

did not demonstrate they had subjective knowledge of a substantial risk of

serious harm to the plaintiff, who was severely beaten by his cellmate during

their shift). See also Farmer, 511 U.S. at 837 (“The Eighth Amendment does

not outlaw cruel and unusual ‘conditions’; it outlaws cruel and unusual

‘punishments.’”); Wilson v. Seiter, 501 U.S. 294, 298-99 (1991) (“To be cruel

and unusual punishment, conduct … must involve more than ordinary lack of

due care for the prisoner’s interests or safety.” (quoting Whitley v. Albers, 475

U.S. 312, 319 (1986))).

      The Court also is mindful that Plaintiff primarily takes issue with not

having been released pending trial, allegations that do not give rise to a

plausible civil rights claim. See Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(“[A] [§] 1983 action is a proper remedy for a state prisoner who is making a

constitutional challenge to the conditions of his prison life, but not to the fact



      8  Additionally, to the extent jail officials transported inmates between the jail
and Montgomery Correctional Center (MCC) when they should not have been doing
so, Plaintiff concedes jail officials took reasonable precautions by first “testing all of
MCC inmates.” See Notice of Intent at 1-2. Allegations that officials took reasonable
precautions is at odds with Plaintiff’s conclusory assertion that officials were
deliberately indifferent to a substantial risk of serious harm. And Plaintiff does not
allege jail officials transported him in the face of a positive COVID-19 test.
                                           11
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 12 of 14 PageID 71




or length of his custody.”). At the time Plaintiff initiated this action, the JSO

was holding him on an order from the circuit court, which found probable cause

to detain him and set a bond amount. See Duval County Clerk of Courts

website, available at https://core.duvalclerk.com (last visited Apr. 7, 2021). It

is well established that “the Government may permissibly detain a person

suspected of committing a crime prior to a formal adjudication of guilt.” Bell v.

Wolfish, 441 U.S. 520, 534 (1979). The JSO has no authority to release an

inmate in contravention of a court order to detain him.

      To the extent Plaintiff suggests his hope to be considered for expedited

provisional release pending trial vests him with a protected liberty interest, he

is wrong. See, e.g., Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460

(1989) (“[A]n individual claiming a protected interest must have a legitimate

claim of entitlement to it.”); Greenholtz v. Inmates of Nebraska Penal & Corr.

Complex, 442 U.S. 1, 9 (1979) (“There is a crucial distinction between being

deprived of a liberty one has, as in parole, and being denied a conditional

liberty that one desires.”).

      For the foregoing reasons, Defendant’s motion is due to be granted in

part to the extent the action will be dismissed without prejudice subject to

Plaintiff’s right to initiate a new action if he so chooses.




                                         12
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 13 of 14 PageID 72




        Accordingly, it is

        ORDERED:

        1.    Defendant’s motion to dismiss (Doc. 5) is GRANTED in part to

the extent Plaintiff fails to state a plausible claim for relief under § 1983.

        2.    This case is DISMISSED without prejudice.

        3.    The Clerk shall enter judgment dismissing this action without

prejudice, terminate any pending motions as moot, and close the file.

        4.    The Clerk shall send Plaintiff a civil rights complaint form. If

Plaintiff chooses to initiate a new action in this Court, he should not put this

case number on the form because the Clerk will assign a new case number

upon receipt. If Plaintiff files a civil rights complaint form, he should pursue

claims personal to him, naming as defendants only those individuals allegedly

responsible for violating his federal constitutional rights, with an explanation

of how each individual is so responsible and the resulting physical injury each

individual caused him to suffer.

        DONE AND ORDERED at Jacksonville, Florida, this 16th day of April

2021.




                                        13
Case 3:20-cv-01098-BJD-MCR Document 13 Filed 04/16/21 Page 14 of 14 PageID 73




Jax-6
c:
Anthony Graves
Counsel of Record




                                     14
